Appeal from a judgment of the Supreme Court, Oneida County (Norman I. Siegel, A.J.), entered April 24, 2006. The judgment, entered *1407upon a jury verdict, awarded the sum of $110,444.74 in favor of plaintiffs and against defendant.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiffs commenced this action alleging, inter alia, negligent misrepresentation based on defendant’s alleged failure to disclose that property purchased by plaintiffs had sustained fire damage. The judgment, entered upon a jury verdict, awarded plaintiffs the sum of $110,444.74, and Supreme Court denied defendant’s post-trial motion to set aside the verdict. Defendant failed to preserve for our review his challenges to the court’s charge (see CPLR 4110-b; Harris v Armstrong, 64 NY2d 700, 702 [1984]). Contrary to defendant’s further contentions, the verdict is supported by a fair interpretation of the evidence and is not inconsistent (see Latour v Hayner Hoyt Corp. [appeal No. 2], 13 AD3d 1147 [2004]; Hotaling v Corning Inc., 12 AD3d 1064, 1066 [2004]), and the award of damages does not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]; Latour, 13 AD3d at 1148; Hotaling, 12 AD3d at 1066). Present—Gorski, J.P., Martoche, Smith, Peradotto and Green, JJ.